DISMISS and Opinion Filed June 8, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00788-CV

 INFORM DIAGNOSTICS, INC. F/K/A MIRACA LIFE SCIENCES, INC.,
                         Appellant
                             V.
             DANIELLE WEHLE, M.D., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-10190

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      Before the Court is appellant’s motion to dismiss the appeal. Appellant

informs the Court that the appeal is now moot. We GRANT the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                              /Robert D. Burns, III/
                                              ROBERT D. BURNS, III
200788F.P05                                   CHIEF JUSTICE
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

INFORM DIAGNOSTICS, INC.                  On Appeal from the 191st Judicial
F/K/A MIRACA LIFE SCIENCES,               District Court, Dallas County, Texas
INC., Appellant                           Trial Court Cause No. DC-20-10190.
                                          Opinion delivered by Chief Justice
No. 05-20-00788-CV         V.             Burns. Justices Molberg and Smith
                                          participating.
DANIELLE WEHLE, M.D.,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellee DANIELLE WEHLE, M.D. recover her costs
of this appeal from appellant INFORM DIAGNOSTICS, INC. F/K/A MIRACA
LIFE SCIENCES, INC.


Judgment entered June 8, 2021.




                                    –2–